


AMENDMENT TO SEPARATION AND RELEASE AGREEMENT
This Amendment to Separation and Release Agreement (the “Amendment”), by and
between BBCN Bank (“BBCN”) and Soo Bong Min (“Executive”), is effective as of
January 23, 2014.
WHEREAS, BBCN and Executive have entered into a Separation and Release
Agreement, dated as of January 15, 2014 (the “Separation Agreement”), in
connection with Executive’s retirement as an officer and director of BBCN.
WHEREAS, BBCN and Executive desire to amend the Separation Agreement on the
terms set forth in this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:
Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Separation Agreement.
Payments and Benefits. Section 4(b) of the Separation Agreement is hereby
revised in its entirety to read as follows:    
“b)
A further lump sum cash payment in the amount of Two Hundred Fifty Seven
Thousand Two Hundred and Eighty Dollars ($257,280), less required withholdings,
to be paid the first business day following the expiration of the Revocation
Period without Executive revoking the Release Agreement.”

No Other Benefits. The last sentence of Section 5 of the Separation Agreement is
hereby revised to read as follows: “For the avoidance of doubt, any unvested
outstanding equity awards shall be forfeited as of the Termination Date.”
Effect of Amendment. Except as specifically provided for in this Amendment, the
terms of the Separation Agreement shall remain unchanged and the Separation
Agreement as amended shall remain in full force and effect, and shall be read
and construed as a single agreement with this Amendment. In the event of any
inconsistencies between any provision of this Amendment and any provision of the
Separation Agreement, the provision of this Amendment shall be binding and
controlling upon the parties.
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 

(Signature page follows.)







1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has signed this Amendment as of the date first
set forth above.




BBCN BANK


By:    /s/ Kevin S. Kim        
Kevin S. Kim, Chairman    




SOO BONG MIN


/s/ Soo Bong Min        

 

2

